Citation Nr: 0204794	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-13 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
October 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1998, by the Hartford, Connecticut Regional Office 
(RO), which denied the veteran's claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance.  The notice of disagreement with that 
determination was received in December 1998.  The statement 
of the case was issued in January 1999.  The substantive 
appeal was received in March 1999.  The veteran, his wife and 
son appeared and offered testimony at a hearing before a 
hearing officer at the RO in October 1999.  A transcript of 
the hearing is of record.  Additional medical records were 
received, and a supplemental statement of the case was issued 
in September 2001.  The appeal was received at the Board in 
March 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The evidence of record, including examinations by VA and 
private physicians in September 1998 and July 1999, 
respectively, reflects that the veteran's service-connected 
disabilities render him unable to tend to the basic functions 
of self-care without regular assistance from another person.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran's service-connected disabilities are: amputation, 
left leg above the knee, right leg below the knee, due to 
multiple fragment wounds, evaluated as 100 percent disabling; 
loss of use of the right (major) hand, secondary to shell 
fragment wound (SFW) with complete paralysis, right ulnar 
nerve, with postoperative tendon transplant, evaluated as 70 
percent disabling; residuals of SFW in the lumbar area, with 
limitation of motion, evaluated as 40 percent disabling; 
residuals, fragment wound, right (major) forearm, with 
extensive muscle loss, evaluated as 30 percent disabling; 
migraine headaches, evaluated as 30 percent disabling; 
residuals of shell fragment wound left (minor) axilla and 
arm, with repair of lateral bracial artery, evaluated as 20 
percent disabling; degenerative joint disease of the cervical 
spine, evaluated as 20 percent disabling; amputation of right 
(major) little finger, evaluated as 10 percent disabling; 
shell fragment wound of scrotum, with loss of right testicle, 
evaluated as 10 percent disabling; traumatic vertigo, with 
history of meniere's disease, left ear pain and episodes of 
tinnitus, evaluated as 10 percent disabling; and bilateral 
deafness, shell fragment wound scar of the upper lip, and 
shell fragment wound scars of both flanks, buttocks and 
thighs, each evaluated as noncompensably disabling.  His 
combined disability evaluation is 100 percent.  The veteran 
is also in receipt of special monthly compensation under 38 
U.S.C.A. § 1114(d) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of a creative organ; special monthly 
compensation under 38 U.S.C.A. § 1114(d) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of one hand; special 
monthly compensation under 38 U.S.C.A. § 1114(p) and 38 
C.F.R. § 3.350(f) on account of loss of one foot with 
anatomical loss of one leg.  

On VA examination for housebound status or permanent need for 
regular aid and attendance, conducted in September 1998, the 
veteran reported that he has suffered physical deterioration 
over the previous few years and had to retire from work.  The 
examiner noted that the veteran was sitting in his 
wheelchair, and looking somewhat anxious.  He complained of a 
lot of pain in the neck, thoracic and lumbar spine.  The 
examiner reported that the veteran needed someone to help him 
put on his pants due to poor balance.  It was also noted that 
the veteran was unable to lift his wheelchair and put it in 
his car due to weak right hand grip with hand intrinsic 
muscle atrophy, with status post loss of distal and middle 
phalanx of right 5th finger, claw hand deformity, loss of 
wrist flexion, and large skin graft on the forearm.  

The examiner also reported that status post right below the 
knee amputation and left above the knee amputations required 
the veteran to wear prostheses, and that he had very limited 
ability to ambulate.  He got most of his mobility in the 
wheelchair.  It was further noted that the veteran was able 
to walk with the prostheses and two canes, but he needed 
constant supervision due to poor balance.  The poor balance 
was reportedly due to the knee amputations, as well as 
chronic lumbar and cervical disc disease.

The examiner also reported that the veteran had limited 
cervical and thoracic lumbar movements with multiple tender 
trigger points, shrapnel scars in the back, some of them 
being tender and sensitive.  He only walked from his house to 
the car; mobility outside of the house was only in the 
wheelchair.  The examiner explained that, prior to 1994, the 
veteran was self sufficient with longer distance walking and 
the ability to move, carry and transport his wheelchair; 
however, he had since experienced marked deterioration in his 
functional capacities due to increasing pain in the back and 
balance problems.  

VA progress notes dated from March 1997 through November 1998 
reflect ongoing clinical evaluation and therapy for pain 
associated with arthritis in the lumbar and cervical spines.  
These records show that the veteran was seen on a regular 
basis at the orthopedic and neurologic clinics; he also 
received instruction on pain management.  

The veteran was afforded a VA compensation examination in 
September 1998, the findings of which were reported in the 
aid and attendance examination.  During an orthopedic 
examination, it was noted that the veteran was seen in a 
wheelchair escorted by his wife.  The assessment was chronic 
back pain from the neck down to the lumbosacral area along 
the thoracic area, bilaterally.  The examiner explained that 
the veteran had been treated with multiple and regular 
trigger point injections, and multiple pain medications for 
back pain and migraines.  The examiner also noted that the 
veteran had degenerative joint disease with mild 
retrolisthesis at C3-4 level.  

Of record are two statements from the veteran's co-workers, 
dated in February 1999, who described the problems that the 
veteran experienced at work as a result of severe migraines 
and attacks of vertigo.  These incidents reportedly occurred 
prior to the veteran's retirement in 1996.  

The record indicates that the veteran was referred for 
occupational and physical therapy for a mobility assessment 
and evaluation of functional capacity for activities of daily 
living in July 1999.  The assessment was independent for 
doffing garments and prosthesis, with moderate assistance 
needed for donning left prosthesis and pants.  He also needed 
assistance with garment fastenings.  He was independent for 
bathing, use of commode, and for transfers; however, safety 
and biomechanical issues were noted.  It was also reported 
that the veteran's wife was required to prepare his meals, 
but that he was able to retrieve prepared foods.  Grip 
strength was decreased on the right, which was reported to be 
the dominant hand.

At a hearing held before a hearing officer at the RO in 
October 1999, the veteran testified that while he was able to 
drive up to one hour, his wife or son usually drove him to 
where he needed to go.  The veteran also testified that he 
was unable to attend to the needs of nature unassisted most 
of the time.  He explained that when he had a Meniere's 
attack, his wife had to put him to bed where he stayed and 
slept it off.  Although he was able to put on the right 
prosthesis, he was only able to put on part of the left 
prosthesis.  His wife has to hook up the belts for his left 
prosthesis.  

The veteran also stated that he was required to wear a back 
corset when he went anywhere for more than one hour.  His 
wife had to help him put on the corset.  The veteran reported 
using two canes to help with ambulation due to poor balance.  
He also reported falling twice two months earlier, and 
breaking a finger.  The veteran stated that he was now unable 
to leave the house unassisted; and was unable to lift his 
wheelchair into the car.  He reported that he was unable to 
prepare meals for himself; and had difficulty opening 
containers, including his pill bottles.  His wife testified 
that she assisted him with injections for pain associated 
with his migraines.  

Received in September 2001 were VA medical records dated from 
November 1999 to February 2001, which show that the veteran 
received treatment and evaluation mainly for a psychiatric 
disorder.  These records included nursing notes associated 
with a period of hospitalization for a psychiatric disorder, 
beginning February 11, 2001; he was admitted to the hospital 
with a history of symptoms of depression for several months 
with problems.  A nursing note dated February 12, 2001 
indicated that the veteran fell while transferring from his 
wheelchair to his bed; he had not requested assistance, and 
landed on his right buttock.  

On February 13, 2001, it was noted that the veteran assisted 
in the morning with personal hygiene and activities of daily 
living (ADLs), and appeared to do a lot for himself with 
little assistance.  At the time of his discharge from the 
hospital on February 15, 2001, it was noted that the veteran 
was attending to ADLs with some assistance from staff; 
however, he remained a fall risk due to being a double 
amputee of the lower extremities.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that this Court may 
not decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

Since the Board is granting the benefit sought on appeal, 
further assistance is not necessary to substantiate the 
claim.


III.  Legal analysis.

Special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for being so helpless as to be in need 
of regular aid and attendance.  The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
Id.  

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

The record shows that at least two of the factors listed in 
38 C.F.R. § 3.352(a) are present in the veteran's case.  
First, the undisputed evidence is that he requires assistance 
in hooking up the belts for his left prosthesis.  This 
evidence shows that he has a prosthetic device that requires 
frequent adjustment and that such adjustment cannot be done 
without aid.  

Second, the veteran has been found to require constant 
supervision due to his poor balance.  Although he has been 
found capable of some ADLs, the July 1999 examination report 
shows that there were safety concerns.  Further he was found 
to need constant supervision due to poor balance.  These 
findings essentially suggest that his service connected 
physical disabilities require regular assistance to protect 
him from the hazards and dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  Therefore, the Board 
finds that the veteran is in need of the regular aid and 
attendance of another individual to aid him in self-care.  

Since the veteran's service connected disabilities cause him 
to meet two of the criteria for aid and attendance, the 
requirements for special monthly compensation by reason of 
being in need of regular aid and attendance are met.  38 
U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350, 3.51, 
3.352.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

